Citation Nr: 0015777	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-29 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, granted 
entitlement to service connection for groin rash, assigned a 
10 percent disability rating, and denied entitlement to 
service connection for tinnitus, bilateral hearing loss, a 
back disorder, asthma, loss of vision due to contaminates, 
and allergic rhinitis.  

In January 1995 the veteran submitted a notice of 
disagreement as to the issues of entitlement to service 
connection for tinnitus, bilateral hearing loss, back 
disorder, asthma, a vision disorder (identified as eye 
damage), and allergic rhinitis.  The RO issued a statement of 
the case as to these issues in May 1995.

In August 1995 the veteran submitted a VA Form 9 which 
specifically addressed and perfected the issues of 
entitlement to service connection for tinnitus, a back 
disorder, and asthma.  There was no indication that he wished 
to perfect the appeal as to the issues of entitlement to 
service connection for bilateral hearing loss or allergic 
rhinitis.  The veteran also stated that the issue listed as 
entitlement to service connection for loss of vision 
secondary to contaminates had been incorrectly addressed and 
claimed, in essence, that the proper issue for adjudication 
was entitlement to service connection for a scar to the left 
eye.  In addition, he expressed disagreement with the 
disability rating assigned in August 1994 for his service-
connected groin rash.

In January 1996 the RO granted entitlement to service 
connection for tinnitus, assigned a noncompensable disability 
rating, denied entitlement to service connection for a back 
disorder, asthma, and loss of vision, and denied entitlement 
to an increased rating for groin rash.  Subsequently, the RO 
issued a supplemental statement of the case which addressed 
the issues of entitlement to service connection for tinnitus, 
a back disorder, asthma, and loss of vision, and entitlement 
to an increased evaluation for groin rash.  The veteran was 
notified that a response was required within 60 days to 
perfect any new issues on appeal but submitted no subsequent 
correspondence within that time period.

In March 1998 the veteran's service representative submitted 
a notice of disagreement as to the compensation level and 
effective date assigned for service-connected tinnitus.  The 
correspondence noted disagreement with the denial of 
entitlement to service connection for a back disorder, loss 
of vision, and asthma, with the denial of entitlement to an 
increased rating for groin rash, and with all issues 
previously submitted and denied by the RO.  

In April 1998 the RO issued a statement of the case as to the 
issues of entitlement to an increased rating for tinnitus and 
entitlement to an effective date earlier than January 1, 
1993.  The veteran was notified that additional action was 
required to perfect an appeal but submitted no subsequent 
correspondence as to these matters.

In October 1999 the RO granted entitlement to an increased 10 
percent disability rating for tinnitus, granted entitlement 
to service connection for corneal scar to the left eye, 
denied entitlement to service connection for bilateral 
hearing loss, and denied entitlement to an increased rating 
for groin rash.  The RO noted that based upon the veteran's 
August 1995 statement the issue on appeal as to entitlement 
to service connection for loss of vision had been re-
classified and a full grant awarded for entitlement to 
service connection for corneal scar to the left eye.  It was 
noted the action represented a full grant of the benefits 
sought on appeal as to that issue.

In November 1999 the RO issued a supplemental statement of 
the case addressing the issues of entitlement to service 
connection for bilateral hearing loss, back disorder, asthma, 
and allergic rhinitis.  The veteran was notified that a 
response was required within 60 days to perfect any issues 
not included in his prior substantive appeal but submitted no 
subsequent correspondence within that time period as to the 
issues of entitlement to service connection for bilateral 
hearing loss or allergic rhinitis.

The RO also issued a separate statement of the case in 
November 1999 addressing the issue of entitlement to an 
increased rating for groin rash.  The veteran was notified 
that the statement of the case had been issued to correct an 
earlier oversight and that additional action was required 
within 60 days to perfect an appeal as to this issue but 
submitted no subsequent correspondence within that time 
period.

In March 2000 the RO certified the issues of entitlement to 
service connection for back disorder, asthma, and visual 
acuity loss, and entitlement to an increased rating for groin 
rash for appeal.  The Board finds, however, that the issue of 
entitlement to service connection for visual acuity loss was 
fully resolved in the veteran's favor in October 1999 and the 
veteran has expressed no disagreement with that decision.  
The Board also finds that the veteran did not perfect an 
appeal as to the issue of entitlement to an increased rating 
for groin rash subsequent to either the January 1996 
supplemental statement of the case or the November 1999 
statement of the case.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).  Therefore, the issues listed on the title 
page of this decision are the only issues presently before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder is plausible, but the RO has not obtained sufficient 
evidence for a correct disposition of the claim.

2.  The veteran's claim for service connection for asthma is 
plausible, but the RO has not obtained sufficient evidence 
for a correct disposition of the claim.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for asthma.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, service medical records dated in May 1980 show 
the veteran complained of mid back pain after moving 
furniture.  The examiner provided a diagnosis of mechanical 
back strain.  A physical therapy report noted mild lumbar 
mid-thoracic muscle spasms.  A subsequent May 1980 physical 
therapy report noted the veteran reported no symptoms of pain 
and there was no evidence of muscle spasm or limitation of 
motion.  

In May 1986 the veteran complained of left thoracolumbar pain 
after lifting a trashcan.  The examiner noted straight leg 
testing was positive while seated but negative while supine.  
There was slight spasm to the left lumbar spine at L1-3.  The 
diagnosis was low back pain.  

In May 1989 the veteran complained of wheezing and reported 
he had no previous history of asthma.  The examiner's 
diagnosis was probable asthma.  The veteran's March 1991 
medical examination revealed normal clinical evaluations of 
the lungs and spine.

A diagnosis of restrictive airway disease probably due to 
allergies was provided in June 1991.  Records dated in May 
1992 included diagnoses of asthma and restrictive airway 
disease secondary to allergy.

During VA examination in March 1994 the veteran reported a 
history of low back pain since 1981, with intermittent 
episodes of low back pain after prolonged standing or 
moderate to severe physical activity.  He also reported that 
a diagnosis of bronchial asthma had been provided in 1989 and 
stated that he experienced shortness of breath with wheezing 
and cough which was improved with inhaled medication.  He 
stated he had received emergency room treatment approximately 
8 times in 1990 and 1991 and that his last emergency room 
visit for asthma was in September 1993.

The examiner noted examination revealed a normal lumbar 
lordotic curve with no evidence of tenderness or paraspinous 
muscle spasm.  Movements were within normal limits, bilateral 
straight leg testing was negative, and lower extremity 
sensation and gait were normal.  X-ray examination of the 
lumbar spine was normal.  Examination of the chest revealed 
clear auscultation with no rales or rhonchi.  The diagnoses 
included intermittent episodes of low back pain secondary to 
lumbosacral strain and bronchial asthma.

Based upon the evidence of record, the Board finds the 
service medical evidence of record demonstrates that the 
veteran received treatment for a mechanical back strain and 
for asthma during active service.  The Board also finds that 
the March 1994 VA examiner provided diagnoses of present back 
and bronchial asthma disorders related to disorders for which 
the veteran reported he received treatment during active 
service.  The Court has held that the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board also notes that VA regulations state that diseases 
of allergic etiology, including bronchial asthma, may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  See 38 C.F.R. 
§ 3.380 (1999).  Therefore, the Board finds the veteran has 
submitted evidence of well-grounded claims for a back 
disorder and asthma.

The Board notes, however, that the veteran's service medical 
records do not appear to have been available for review in 
conjunction with the March 1994 VA examination.  Although the 
VA examiner, in essence, provided diagnoses of current 
disabilities related to treatment reported during active 
service, the available service medical records do not include 
evidence of a chronic back disorder or bronchial asthma.  In 
addition, the Board notes the records associated with 
veteran's reported emergency room treatment for asthma are 
not of record.  VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a).  Therefore, additional matters related 
to the issues of entitlement to service connection for a back 
disorder and asthma are addressed in the remand section at 
the end of this decision.


ORDER

A well-grounded claim has been submitted as to the issue of 
entitlement to service connection for a back disorder.  To 
this extent the appeal is granted.

A well-grounded claim has been submitted as to the issue of 
entitlement to service connection for asthma.  To this extent 
the appeal is granted.


REMAND

As noted above, the Board finds the issues of entitlement to 
service connection for a back disorder and asthma are well-
grounded.  As the veteran's service medical records do not 
appear to have been reviewed in conjunction with the March 
1994 VA examination, the Board finds an additional 
examination is required for an adequate determination.  

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, the veteran has reported he received emergency 
room treatment for asthma during active service and soon 
thereafter but the medical records of that treatment are not 
of record.  Copies of these records, if available, should be 
obtained for an adequate determination.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of emergency room 
treatment for asthma during active 
service in 1990 and 1991 and for any 
medical treatment received for his back 
and asthma disorders after service, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of any present back 
or asthma disorders.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
discuss whether any present back or 
asthma disabilities are related to the 
back and asthma disorders shown in 
service.  If a present asthma disorder of 
allergic etiology is found the examiner 
should address whether the disorder pre-
existed service and was aggravated during 
service or whether the disorder 
represents a seasonal or acute 
manifestation which subsides upon the 
absence of the allergen.  A complete 
rationale should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



